            Case 1:20-cv-02705-ELH Document 9-1 Filed 11/16/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


In re Application of Daniel Snyder for an Order
Directing Discovery from                           Civil Action No. 1:20-cv-02705-ELH
Moag & Co., LLC Pursuant to
28 U.S.C. § 1782



                  MEMORANDUM IN SUPPORT OF MOTION TO SEAL

       Petitioner Daniel Snyder (“Mr. Snyder” or “Petitioner”), by undersigned counsel,

respectfully submits this Memorandum in Support of his Motion to Seal:

       1.       On November 11, 2020, Petitioner filed a Motion to Compel Respondent Moag &

Co., LLC to Produce Documents on the public docket as ECF No. 5, including other supporting

documents.

       2.       On November 16, 2020, Petitioner contacted the Court’s e-filing clerk to request

that the previously filed Motion to Compel and supporting documents be removed pending

submission and resolution of the instant Motion to Seal.

       3.       Accordingly, Petitioner seeks to file under seal the following documents:

Petitioner’s Motion to Compel Respondent Moag & Co., LLC to Produce Documents;

Certificate Required by D. Md. Local Rule 104.7; Memorandum in Support of Motion to

Compel Respondent Moag & Co., LLC to Produce Documents; Declaration of Rizwan A.

Qureshi; Exhibit 5; Exhibit 7; and Proposed Order Granting Petitioner’s Motion to Compel

Respondent Moag & Co., LLC to Produce Documents. Petitioner has filed all of the above-

mentioned documents with limited redactions (the “Redacted Documents”) on the public

docket, with the sole exception of Exhibit 7, which Petitioner seeks to file under seal in its

entirety.
           Case 1:20-cv-02705-ELH Document 9-1 Filed 11/16/20 Page 2 of 4



      4.       The Redacted Documents contain limited references to documents that Petitioner

received in connection with a separate Section 1782 proceeding and which were produced to

Petitioner pursuant to a protective order. Although Petitioner maintains that the producing party

in the other proceeding authorized Petitioner’s disclosure of the contents of those documents, in

light of the privacy interests of third parties that are implicated by those documents – and out of

an abundance of caution – Petitioner now seeks to seal such information.

      5.       Importantly, the Redacted Documents contain minor redactions that are limited in

scope to references to documents that Petitioner received in connection with a separate Section

1782 proceeding, as set forth in ¶ 4 supra.

      6.       In Ashcraft v. Conoco, Inc., the Fourth Circuit held that before a district court may

seal any court documents, it must: “(1) give public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less drastic alternatives to

sealing the documents, and (3) provide specific reasons and factual findings supporting its

decision to seal the documents and for rejecting the alternatives.” See 218 F.3d 282, 288 (4th

Cir. 2000) (internal citations omitted). Each of those requirements is met here.

      7.       First, Petitioner’s Motion to Seal provides the public with a reasonable

opportunity to object to the sealing of documents in question.

      8.       Second, Exhibit 7 is the only document that Petitioner requests to be filed under

seal in its entirety. Outside of that one document, Petitioner filed versions of the Redacted

Documents on the public docket with minimal redactions, allowing the public access and ability

to view to the majority of the motion papers without obstruction. No feasible alternative exists

to filing these pleadings under seal because such pleadings contain references to private and

confidential information of third parties, as set forth in ¶ 3 supra.




                                                -2-
            Case 1:20-cv-02705-ELH Document 9-1 Filed 11/16/20 Page 3 of 4



       9.       Finally, specific reasons exist to support the rejection of alternatives to sealing the

documents in question. The Fourth Circuit has held that the common law right to inspect and

copy judicial records and documents is “not absolute.” In re Knight Publc. Co., 743 F.2d 231,

235 (4th Cir. 1984) (citing Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597-98 (1978)).

The Court “has supervisory power over its own records and may, in its discretion, seal

documents if the public’s right of access is outweighed by competing interests.” Id. Here, the

public’s right of access is outweighed by the stronger countervailing interest of protecting the

private and confidential information of third parties that is not otherwise publicly available.

       Based on the aforementioned reasons, Petitioner respectfully requests the Court seal and

to restrict access to the full, unredacted versions of the following documents to the parties, their

attorneys, and authorized court personnel only: Petitioner’s Motion to Compel Respondent

Moag & Co., LLC to Produce Documents; Certificate Required by D. Md. Local Rule 104.7;

Memorandum in Support of Motion to Compel Respondent Moag & Co., LLC to Produce

Documents; Declaration of Rizwan A. Qureshi; Exhibit 5; Exhibit 7; and Proposed Order

Granting Petitioner’s Motion to Compel Respondent Moag & Co., LLC to Produce Documents.


Dated: November 16, 2020                       Respectfully Submitted,
                                               REED SMITH LLP

                                               By: /s/Andrew C. Bernasconi
                                                  Andrew C. Bernasconi (MD Bar No. 15780)
                                                  1301 K Street NW
                                                  Suite 1000, East Tower
                                                  Washington, DC 20005
                                                  Tel: (202) 414-9200
                                                  abernasconi@reedsmith.com

                                               Rizwan A. Qureshi
                                               (Pro Hac Vice Motion Forthcoming)
                                               1301 K Street NW
                                               Suite 1000, East Tower



                                                 -3-
Case 1:20-cv-02705-ELH Document 9-1 Filed 11/16/20 Page 4 of 4



                            Washington, DC 20005
                            Tel: (202) 414-9200
                            rqureshi@reedsmith.com

                            Jordan W. Siev
                            (Pro Hac Vice Motion Forthcoming)
                            599 Lexington Avenue, 22nd Floor
                            New York, NY 10022
                            Tel: (212) 521-5400
                            jsiev@reedsmith.com

                            TACOPINA, SEIGEL & DEOREO, P.C.
                            Joseph Tacopina
                            Chad D. Seigel
                            275 Madison Avenue, 35th Floor
                            New York, NY 10016
                            jtacopina@tacopinalaw.com
                            cseigel@tacopinalaw.com
                            (Pro Hac Vice Motion Forthcoming)

                            Attorneys for Petitioner
                             Daniel Snyder




                             -4-
